Citation Nr: 1127566	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for major depressive disorder.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran is shown to have had active service from June 1960 to October 1963 (Air Force), July 1964 to September 1966 (Navy), and December 1990 to April 1991 (Army).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issues of entitlement to service connection for right ear hearing loss, tinnitus, PTSD, and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

The Veteran currently is not shown to have left ear hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for left ear hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim regarding left ear hearing loss now before the Board, the Veteran was provided notice that met these requirements in a letter dated in July 2006.  This letter met the timing requirement as it was sent before the December 2006 rating decision.  Moreover, the content of the notice, including enclosures "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp" provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  The July 2006 letter also included notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

Finally, the duty to assist the appellant has been satisfied in this case.  Available service treatment records and post-service VA medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  While in the REMAND section of this decision an effort is being made to obtain what appear to be outstanding service treatment records, these records, even if they were now available, and even if they demonstrated that the Veteran did have left ear hearing loss while in the military, as he does not now have such hearing loss, nor has it been demonstrated that he had left ear hearing loss during the pendency of his claim (see McLain v. Nicholson, 21 Vet. App. 319 (2007)), the Veteran is not here prejudiced by the Board now adjudicating his claim.  The appellant has not informed VA of any existing medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which have not been obtained.  

VA examinations with associated opinions were obtained with regard to the claim for service connection for left ear hearing loss in October 2006 and November 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, and the opinions included therein, obtained in this case are adequate, as they are shown to have considered all of the pertinent evidence of record, to include the Veteran's available service and post-service records and provided reasons for the opinions stated, considering the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against the grant of service connection for left ear hearing loss.  Based on the review of the available service treatment records, there were no in-service findings of left ear hearing loss.  Further, the Veteran does not have left ear hearing loss pursuant to 38 C.F.R. § 3.385.  As such, without a current disability, service connection for left ear hearing loss cannot be granted.

The Veteran first submitted a claim for service connection for bilateral hearing loss in July 2006.  See letter from representative.  The Veteran claims that he has left ear hearing loss as a result of exposure to certain acoustic trauma incurred in service.  He contends that he was exposed to "live weapons."  See January 2007 notice of disagreement.  He also alleges that his hearing acuity worsened during his military service.  See statement accompanying his February 2007 substantive appeal.  

As noted, the Veteran served on active duty from June 1960 to October 1963, July 1964 to September 1966, and from December 1990 to April 1991.  Review of the available service treatment records shows a May 1960 Air Force enlistment examination report which reflects whispered voice test results as 15/15.  This is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  An April 1961 examination report includes whispered and spoken test results of 15/15.  A September 1963 examination report, concerning the Veteran's separation from the Air Force, also shows whispered and spoken test results as 15/15.  Audiogram findings dated in January 1975, December 1975, October 1985, and September 1990 all do not show left ear hearing loss as defined for VA purposes in 38 C.F.R. § 3.385.  An April 2010 Memorandum from the Veterans Service Center Manager included a formal finding of the unavailability of service treatment records from the Veteran's period of active duty from December 1990 to April 1991.  As above noted, service treatment records from his period of service from July 1964 to September 1966 are also not now associated with the record.  

None of the audiometric findings from the Veteran's active service demonstrate the presence of left ear hearing loss, given that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley; see also 38 C.F.R. § 3.385.  

A VA audio examination report, dated in October 2006, shows puretone threshold testing which revealed normal sensitivity through the speech range frequencies in the left ear.  Word recognition was 100 percent for the left ear.  The examiner commented that the Veteran had normal left ear hearing by VA standards.  

Review of a November 2007 VA audio examination report shows that the examining audiologist opined that the Veteran had normal left ear hearing by VA standards.  Word recognition testing showed a 98 percent finding for the left ear.  

Regarding the claim for left ear hearing loss, the Board notes that the Veteran's audiological findings on the October 2006 and November 2007 VA examinations do not meet the criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  As such, the Veteran does not have left ear hearing loss for VA purposes.  Service connection requires evidence that establishes that the Veteran currently has the claimed disability.  Without a current disability, the Veteran's claim for service connection for left ear hearing loss cannot be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current diagnosis of left ear hearing loss in this case and has not had such a diagnosis at any time during the course of the claim, the Board finds that the Veteran is not entitled to service connection for the claimed disorder.

The only evidence of record supporting the Veteran's claim that he has hearing loss of the left ear due to service are his own lay opinions.  The Veteran, however, is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Accordingly, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  


REMAND

Unfortunately, remand is required in this case concerning the remaining four issues now on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board initially observes that the service treatment records appear to be incomplete.  While personnel records on file show that the Veteran served on active duty from June 1960 to October 1963 (Air Force), July 1964 to September 1966 (Navy), and December 1990 to April 1991 (Army), the only active duty service treatment records associated with the Veteran's claims folder are associated with the period from June 1960 to October 1963.  Various health records are also on file dated during periods of reserve service.  Also, as mentioned, an April 2010 VA Memorandum addressed a determination that service treatment records associated with the Veteran's period of active duty from December 1990 to April 1991 were unavailable.  While a DD Form 214 is of record, showing that the Veteran had active duty in the Navy from July 1964 to September 1966, service treatment records from this period of service appear to have never been sought throughout the course of this appeal.  As these missing service treatment records may contain medical evidence beneficial to the Veteran's claims now on appeal, an attempt to obtain them should be undertaken.  38 C.F.R. § 3.159(c)(2) (2010).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant's service treatment records are unavailable, through no fault of the appellant, there is a "heightened duty" to assist the appellant in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).  With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Section 1154(b) requires that the veteran have actually participated in combat with the enemy, meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria are for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  As the Veteran's claim has yet to be decided by the Board and in light of his claimed stressors involving being exposed to "horrific things" (see January 2007 notice of disagreement), to include witnessing a dead body with several sharpened bamboo poles stuck into it (see VA mental health progress note, dated June 5, 2006), the new criteria regarding the verification of PTSD stressors may be applicable in this case.

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.

As part of a June 5, 2006, VA mental health progress note, the Veteran informed the examining physician of the circumstances of his in-service stressors.  He asserted that while assigned to the 6499th Special Forces Intelligence stationed in Japan, initially with detachment 5, and then in the summer of 1963 with detachment 1 or 2 in Vietnam, his unit served as advisors to the South Vietnamese.  The Veteran claimed that while serving as a clerk typist, typing reports of interrogations, he witnessed two particularly disturbing incidents.  One, he claims that he witnessed someone being interrogated being shown a "pongee pit" that had an individual lying dead, skewered on sharpened bamboo poles that were poking through the body.  In the other incident, the Veteran claimed to have witnessed someone being interrogated with a gun pointed at his forehead.  At one point, the Veteran and the other members of his unit left the interrogation room, at which time they heard a gunshot.  Upon returning to the room, the person who was being interrogated was gone, but blood was sprayed on the chair he had been sitting in.  

Post-service VA medical records currently on file include findings relating to variously-diagnosed psychiatric disorders.  A March 2005 VA mental health consult treatment note includes diagnoses of probable PTSD and major depressive disorder.  The above-cited June 5, 2006, VA mental health progress note includes diagnoses of PTSD and major depressive disorder.  A March 2007 mental health progress note also includes diagnoses of PTSD and major depressive disorder.  The Board notes that a diagnosis of PTSD by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with applicable criteria in the Diagnostic and Statistical Manual of Mental Disorders (DSM) as to both adequacy of symptomatology and sufficiency of in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Personnel records include a DD Form 214 showing, for the period from June 1960 to October 1963, the Veteran served in the Air Force, and had during this time approximately one year and three months of foreign service.  His last duty assignment and major command was listed as "DET #3 6499 SPT GP."  His specialty was listed as administrative specialist, and he was noted to have had clerk typist experience as a civilian.  Another service personnel record shows that the Veteran was in Taipei, Taiwan with "Det 3, 6499 Spt Gp" from August 1962 to October 1963.  Service in Vietnam has not been verified.

The Veteran also, as part of a PTSD questionnaire completed in August 2005, claimed to have come under daily shelling while assigned to the 6499th Support Group from December 1962 to January 1963, in "Matsu."  He also claimed to have been near an explosive device in July 1963 while in Saigon.  

An October 2007 VA memorandum reflects that an RO JSRRC (U.S. Army Joint Service Records Research Center) coordinator determined that the Veteran's stressors could not be verified.  The memorandum stated that the information required to corroborate the claimed stressful events was insufficient to send to the JSRRC and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

The Board notes that a denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  It does not appear that the Veteran's specific stressor assertions, as noted above and included as part of the June 5, 2006, VA mental health progress note, were considered by the JSRRC alternative coordinator who issued the October 2007 Memorandum.  Therefore, on remand, the RO should again attempt to verify the Veteran's alleged in-service stressors with the additional information provided by the Veteran.

To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask JSRRC to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  However, the Veteran also must detail specific information about his claimed stressors (to include more exact time frames during which these claimed stressors occurred) to facilitate the verification process.

In addition to the conflicting diagnoses in this case, the Board notes that the examination reports are unclear regarding the nexus between PTSD, if any, and the stressors claimed.  Although a diagnosis of PTSD may have been given in this case, the requirements under the law to establish service connection for PTSD also include development of evidence to support that the stressful events he claims to have experienced in service actually occurred.  Thus, on remand, as noted, the RO should attempt to verify the alleged stressful events in this case, and, if the stressors are verified, VA should also obtain a medical opinion as to this relationship on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter explaining the amended VA regulations, effective July 13, 2010, governing service connection for PTSD which liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

2.  The AMC/RO should seek to obtain the service treatment records associated with the Veteran's active Navy service from July 1964 to September 1966.  All obtained service treatment records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

3.  The AMC/RO should take appropriate steps to contact the Veteran in order to obtain additional information or other specific details concerning the specific circumstances of any claimed service stressor.  This additional information should include any names or unit designations, dates and locations concerning the claimed stressors.  The Veteran also should be informed that he may provide other evidence to support his assertions.

4.  The AMC/RO, after waiting an appropriate time period for the Veteran to respond, should prepare a summary of his claimed stressors.  The RO should forward the summary to the U.S. Army and Joint Services Records Research Center (JSRRC) in order to attempt to verify the events.

5.  Following the above, the RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).

6.  Upon completion of the above, the AMC/RO should schedule a VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The examiner should review the entire claims folder, and a copy of this remand must be provided to the examiner in connection with the examination.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  Any diagnosis must be based on examination findings, all available medical records, complete review of testing for PTSD, if any is deemed necessary, and any other special testing deemed appropriate.  A multi-axial valuation based on the current DSM-IV diagnostic criteria is required.

If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that the current symptomatology is linked to one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder(s) as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record.

The examiner should also provide an opinion as to whether it is at least as likely as not that any psychiatric disorders diagnosed in the course of the examination, other than PTSD, is/are etiologically related to the Veteran's period of active service.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

7.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Thereafter, the RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

9.  Thereafter, the RO should complete any additional development that is indicated and readjudicate the issues of entitlement to service connection for tinnitus, right ear hearing loss, and an acquired psychiatric disorder, to include PTSD and major depressive disorder.  If in any respect the benefits requested on appeal are not granted, the Veteran should be provided a supplemental statement of the case (SSOC), which must contain notice of all relevant action taken on the claim.  A reasonable period of time for a response should be afforded.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The purpose of this REMAND is to ensure due process. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


